Citation Nr: 0835244	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  99-00 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to an evaluation in excess of 30 percent for 
an anxiety disorder.

2.	Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel









INTRODUCTION

The veteran had active military service from January 1943 to 
February 1947.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In a November 2001 decision, the Board granted a 50 percent 
evaluation for the veteran's anxiety disorder and denied the 
veteran's TDIU claim.  The veteran appealed the entirety of 
Board's November 2001 decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an August 2004 
order, the Court vacated the Board's November 2001 decision 
and remanded the issue to the Board for further development.  
In March 2008, the United States Court of Appeals for the 
Federal Circuit summarily affirmed the Court's August 2004 
order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The August 2004 Court order reflects that that VA has not 
fulfilled its duty to assist the veteran as mandated by the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 2.326 
(2007) (VCAA's implementing regulations).  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 
C.F.R. § 3.159 (2007).  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, no VCAA notification letter has been sent with 
regard to the evidence needed to substantiate a claim for a 
higher evaluation for an anxiety disorder or for the 
veteran's TDIU claim.  Accordingly, the Board concludes that 
this case must be remanded for compliance with the required 
notice and duty to assist.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  As the Board cannot rectify this procedural 
deficiency on its own, see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), this matter must be remanded for further development.

The Board notes a recent decision of the Court of Appeals for 
Veterans Claims (Court) established specific requirements for 
VCAA notices sent with regard to increased rating claims.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Also 
during the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that VCAA notice must include 
notice regarding the disability rating and the effective 
date.  The Board notes that no such notice was provided to 
the veteran. Thus, on remand, notice conforming to Vazquez-
Flores and Dingess should be sent to the veteran.

Furthermore, VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Given the veteran has not been 
provided a VA examination since February 2001, the Board 
finds that an additional examination would be helpful in 
determining the current severity of the veteran's anxiety 
disorder.

As a final note, the Board observes that the claims file 
contains no evidence that the veteran sought treatment for 
his anxiety disorder for over 20 years.  As such, on remand, 
the veteran should be provided an opportunity to identify the 
providers and locations of any outstanding treatment records 
and to authorize their release to VA.




Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran all notice and duty 
to assist obligations with regard to 
the veteran's claim for an increased 
evaluation for an anxiety disorder as 
well as the veteran's claim for TDIU.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  In addition, 
the AOJ should ensure that the 
notification requirements and 
development procedures contained in the 
Court's decisions in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), are fully met.

2.	Schedule the veteran for a VA 
psychiatric examination to determine 
the current degree of severity of his 
anxiety disorder.  The claims file, to 
include a copy of this REMAND, must be 
made available to the examiner for 
review, and the examination report 
should reflect that such a review was 
accomplished.  The examiner should 
identify the nature, frequency, and 
severity of all current manifestations 
of his anxiety disorder.  The 
examination report should include a 
full psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis V and 
an explanation of the significance of 
the current levels of psychological, 
social, and occupational functioning 
which support the score.  The examiner 
should specifically comment on the 
impact of the veteran's anxiety 
disorder upon his social and industrial 
activities, including his 
employability.  The rationale for all 
opinions expressed must be provided.

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claims based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




